Citation Nr: 1045701	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-28 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for kidney stones, as secondary 
to service connected residuals of small bowel resection.  


REPRESENTATION

Veteran represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel






INTRODUCTION

The Veteran served on active duty from September 1956 to June 
1960.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

On his substantive appeal, VA Form-9, received in September 2006, 
the Veteran requested a personal hearing at a local VA office 
before a Veterans Law Judge.  Such a hearing was scheduled for 
November 2009; however, the Veteran indicated that he was unable 
to attend due to a doctor's appointment.  A subsequent hearing 
was scheduled for January 2010, however, the Veteran failed to 
report.  The Board considers the Veteran's hearing request to 
have been withdrawn.

In September 2010, the Veteran indicated that he had no further 
argument and/or evidence to submit and requested that the Board 
proceed with adjudication of his appeal. 


FINDING OF FACT

The preponderance of the medical evidence relates the Veteran's 
kidney stones to his service-connected residuals of small bowel 
resection.  


CONCLUSION OF LAW

Kidney stones are proximately due to, or the result of, the 
service-connected residuals of small bowel resection.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Without deciding whether the notice and development requirements 
of the VCAA have been satisfied with respect to the Veteran's 
claim, the Board concludes that the VCAA does not preclude the 
Board from adjudicating the Veteran's claim because the Board is 
taking action favorable to the Veteran by finding that service 
connection for kidney stones is warranted.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Legal Criteria

Regulations provide that service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2010).  Any additional impairment of earning capacity 
resulting from an already service-connected condition, regardless 
of whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
should also be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  Id.

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see also 38 
C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).
When assessing the probative value of a medical opinion, the 
access to claims file and the thoroughness and detail of the 
opinion must be considered.  The opinion is considered probative 
if it is definitive and supported by detailed rationale.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has 
held that claims file review, as it pertains to obtaining an 
overview of a claimant's medical history, is not a requirement 
for private medical opinions.  A medical opinion that contains 
only data and conclusions is not entitled to any weight.  
Further, a review of the claims file cannot compensate for lack 
of the reasoned analysis required in a medical opinion, which is 
where most of the probative value of a medical opinion comes 
from.  "It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. 
App. Dec. 1, 2008)

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran is seeking service connection for kidney stones.  He 
does not contend nor does the evidence show that he developed 
kidney stones in service.  Rather, he asserts that his kidney 
stones are related to his service-connected residuals of small 
bowel resection. 

By way of background, while in service in approximately 1960, the 
Veteran underwent a procedure that resulted in the removal of a 
significant quantity of his small bowel, and service treatment 
records show that the Veteran had experienced some trouble with 
gas and occasional abdominal cramps following the procedure.

There is no evidence of any kidney stones while the Veteran was 
in service, and an October 1960 VA examination found no kidney 
stones.  The examiner did suggest that the Veteran's 
gastrointestinal symptoms might be related to his surgery, but 
was very hard to evaluate.  No kidney stones were found.

The Veteran reportedly began developing kidney stones in the 
1960s, but treatment records are not available.  Specifically, 
the Veteran indicated that in 1962 and two times thereafter, he 
had kidney stones crushed.  

The Veteran underwent right-sided extracorporeal shockwave 
lithotripsy in April 1985, and was diagnosed with right renal 
stones.  

In July 1991, the Veteran's treating physician reported that the 
Veteran had a significant quantity of small bowel removed at age 
23, secondary to what sounded like a volvulus.  The physician 
opined that this could easily result in a mal-absorption syndrome 
resulting in calcium oxalate stone disease, similar to that seen 
in persons with Crohn's disease.

In August 1991, Norman W. Haines, Jr., M.D., opined that the 
Veteran probably had an ileal resection and was getting oxalate 
stone secondary to poor bile stone absorption.  The Veteran also 
was at risk for B12 deficiency.

An abdominal ultrasound taken in December 2004 revealed findings 
of mild hepatomegaly with fatty infiltration, presumed post-
surgical changes of the right kidney, and probable left 
nephrolithiasis versus vascular calcifications.

Private treatment records, dated in April 2005, showed findings 
of left renal calculus.  Laboratory testing previously had 
revealed recurrent mixed calcium/oxalate/uric acid stones.  In 
May 2005, the diagnosis was calcium oxalate urinary stone former.

The Veteran has also undergone two VA examinations in 2005 and 
2008, but the both examiners declined to provide an opinion as to 
the etiology of the Veteran's kidney stones, stating that they 
could not resolve the question without resorting to speculation.  

In January 2008, the Veteran's treating physician, Harry H. 
LaTourette, Jr., M.D., reported that the Veteran had a colectomy 
for gangrene secondary to volvulus; and opined that this can have 
an effect on formation of urinary tract calculi, which has 
plagued the Veteran for years.

Medical literature of record suggests that surgeries that involve 
removal of parts of the small intestine to correct bowel 
conditions can pose a particular risk for short bowel syndrome 
and may pose a major risk factor for both calcium oxalate and 
uric acid stones.  

In July 2010, the Board referred the Veteran's claim for a VA 
medical expert opinion as to the likely etiology of his kidney 
stones.  In a response dated later in July 2010, a VA medical 
expert opined that the Veteran's kidney stones are likely related 
to his prior intestinal tract resection.  

As indicated, the Veteran relates his current kidney stones to 
his in-service small bowel resection.  He is competent to report 
things that are readily observable by laypersons and does not 
require medical expertise to establish its existence (see 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)).  However, 
the etiology of his kidney stones is not readily apparent to a 
lay person and there is no evidence that he has the medical 
expertise to make this determination.  He is not shown to be 
competent to identify, diagnose and/or determine the etiology of 
his kidney stones.  Even medical experts rely on diagnostic tools 
such as x-rays, MRIs, and computed tomography (CT) scans to 
identify kidney stones and their etiology.  

As indicated, the VA examiners in 2005 and 2008 were unable to 
relate the Veteran's kidney stones to his small bowel resection 
while in service without resorting to speculation.  Thus, those 
opinions therefore offer no probative value in this case.  

Nevertheless, the July 2010 VA medical expert opined that the 
Veteran's kidney stones are likely related to his prior 
intestinal tract resection.  In arriving at such opinion, the 
examiner explained that calcium oalate and uric acid stone 
formation is very common following a number of gastrointestinal 
procedures, including small bowel surgery.  The examiner 
indicated that relative hypocitraturia is consistent with the 
risk for stones seen after intestinal surgery.  It was noted that 
the Veteran began to experience stones after the surgery was 
performed.  The expert further noted that the barium swallow 
study showing rapid transit suggests a mechanism for mild 
decreases in bicarbonate reabsorption which would result in 
hypocitraturia, and the suggestion of malabsorption is 
strengthened by the diagnosis of B12 deficiency.  

 The Board finds that the July 2010 VA medical expert opinion is 
factually accurate, fully articulated, and contains sound 
reasoning and is therefore afforded significant probative value.  
The VA medical expert reviewed the entire claims file and 
included a synopsis of the Veteran's medical history.  Moreover, 
the medical expert opinion is consistent with the July 1991, 
August 1991, and January 2008 private medical opinions, as well 
as the medical literature associated with the claims folder.  
Significantly, there is no contrary medical opinion of record.   

For the reasons discussed above, the claim of secondary service 
connection for kidney stones is allowed.  







ORDER

Entitlement to service connection for kidney stones, as secondary 
to service connected post-operative residuals of small bowel 
resection, is granted.  



____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


